Citation Nr: 1823576	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-30 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2009 to March 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

In giving the benefit of the doubt to the Veteran, the Board finds that service connection is warranted for tinnitus.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background and Analysis

The Veteran asserts that he has tinnitus which he believes is casually related to noise exposure in service.  Specifically, he contends that he was exposed to loud noise as due to his duties working around heavy construction equipment while in service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999).  

A review of the Veteran's DD-214 form shows that his military occupational specialty was horizontal construction; as such, it is assumed he was subject to loud noises on a regular basis and military noise exposure is conceded.  Furthermore, the Veteran is competent to state that he has ringing in his ears, and thus the Board finds that he currently has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the only issue remaining is whether the Veteran's current tinnitus is related to his military noise exposure.  

The Veteran was afforded a VA examination to evaluate the etiology of his tinnitus in August 2012.  Although he reported that the tinnitus began in 2010 while he was in service working as a heavy construction equipment operator, the VA examiner did not offer an opinion as to the etiology of the tinnitus as they did not have the claims file available at the time of the examination.  Thus, the RO provided the claims file to a VA examiner in February 2013 in order to elicit an addendum opinion regarding the etiology of the tinnitus.  In finding that it was less likely than not that the tinnitus was either incurred in service or was otherwise attributable to service, the examiner referenced the lack of complaints of tinnitus while in service, either upon the Veteran's return from deployment in June 2010 or on the Veteran's January 2012 separation examination.  The examiner also noted that the Veteran did not have diagnosed hearing loss. 

The Board acknowledges the February 2013 VA examiner's negative etiology opinion and the fact that they correctly noted that the Veteran did not report experiencing any tinnitus symptoms while in service.  However, the examiner did not properly consider the Veteran's lay reporting of the onset and continuing symptomatology of his tinnitus.  He has consistently reported since service that he developed ringing in the ears while he was in service, and his symptoms correlate with the circumstances of his service working around heavy construction equipment.  Moreover, the Board observes that ringing or buzzing in the ears, while annoying, may not be a complaint that is readily reported, and thus does not find significant probative value in the fact that the Veteran did not report experiencing any tinnitus symptoms while in service.  

In summation, the Veteran's statements are competent, credible, and probative, and notwithstanding the existence of evidence that does not support entitlement to the benefit sought, the Board finds that the record reasonably supports entitlement of the Veteran to service connection for tinnitus based on the Veteran's lay statements. The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. 
§ 5107 (b).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


